Title: James Madison to Cuyler Staats, 12 February 1830
From: Madison, James
To: Staats, Cuyler


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpr
                                
                                Feby 12. [1830]
                            
                        
                        
                        Your letter of Jany. 14. 1830 was not recd. till yesterday, with the Richmond, postmark of Feby. 8th.
                        Your preceding letter with the volume accompanying it was recd. at Richmond, where my duties as a member of the
                            Convention, did not prevent me to give the due attention to your favor. And on my departure from Richd. I was obliged to
                            leave the articles with sundry other similar communications which I could as little attend to, for a conveyance which
                            the state of the Roads & weather have so far prevented. I can only therefore thank you for the "Tribute to DeWitt
                            Clinton," whose distinguished talents and public services, well merit the tributes paid to them.
                        Had this explanation of the delay which has disappointed you not been a propos I should not be witht. a plea
                            in my very advanced age, now approaching the 80th year which renders it often impossible to satisfy all the claims of
                            friendship or favor, from those who are not sufficiently aware of that obstacle. With friendly respect
                        
                        
                            
                                J. M.
                            
                        
                    